Per Curiam.
This case arises from a multiple-vehicle collision which occurred on Interstate Highway No. 94 in St. Paul, Minnesota, on April 6, 1972. A tractor-trailer unit traveled through the chain-link fence which at the time of the accident separated the eastbound and westbound lanes of Interstate 94 and collided with several automobiles going in the opposite direction.
Claims were made and lawsuits commenced by or on behalf of those persons who were injured and on behalf of the next-of-kin of those who were killed. One of those claims was asserted by Janice Nieting. The State of Minnesota was made a third-party defendant in the Nieting suit by virtue of its alleged negligent design, construction, and maintenance of the median barriers. The state asserted its sovereign immunity and the third-party complaint was dismissed by the district court. On appeal, this court affirmed the order of dismissal.1
Plaintiff, which had issued a policy of liability insurance to the owner of the tractor-trailer unit, pursuant to the obligation of the policy settled each of the claims and lawsuits brought against its insured, including the Nieting action, and thereby became subrogated to all rights and interests of its insured. Plaintiff then brought this action against the State of Minnesota for indemnity or contribution, alleging the collision was caused by the negligent design, construction, and maintenance of the median barriers by the state. The state moved for a dismissal of the complaint on the ground that the court lacked jurisdiction because the state had not waived its immunity from suit. The district court granted the motion and issued its order dismissing the complaint against the state.
This appeal from that order is controlled by our decision in Nieting v. Blondell, 306 Minn. 122, 235 N. W. 2d 597 (1975), and accordingly is affirmed.
Affirmed.

 Nieting v. Blondell, 306 Minn. 122, 235 N. W. 2d 597 (1975). However, the court also abolished the tort immunity of the State of Minnesota with respect to tort claims arising on or after August 1, 1976, subject to any appropriate action taken by the legislature.